Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7-8, 10-16 are pending.

Allowable Subject Matter
Claims 1-4, 7-8, 10-16 are allowed (renumbered claims 1-13, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of generating sidelink signals including DMRS and data modulation signals (See Tang) and selecting a sidelink signal from among a first or second sidelink signal (See Tang, Lindoff, Lee, Feng) including FDMed sidelink signals (See Lindoff) based on peak-to-average power ratio (See LG Electronics) with scrambling codes applied to the data (See Intel).

	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “generating sidelink signals, each including a demodulation reference signal (DMRS) and data modulation symbols; and transmitting a sidelink signal selected from among the sidelink signals, wherein the sidelink signals include a first sidelink signal to which a first scrambling code is applied to the data modulation symbols and the DMRS, and a second sidelink signal to which a second scrambling code is applied to the data modulation symbols and the DMRS, wherein the data modulation symbols and the DMRS are frequency-division multiplexed (FDMed), wherein the selected sidelink signal is a sidelink signal having a lower peak-to- average power ratio (PAPR) among the first sidelink signal and the second sidelink signal, and wherein the first scrambling code is different from the second scrambling code”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindoff et al. (US# 2019/0165980), Feng (US# 2018/0376525), Lee et al. (US# 2021/0092699).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477